Citation Nr: 1300216	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  07-20 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for degenerative disc disease status post L4-L5 fusion, currently evaluated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, and November 1977 to December 1997.  

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board previously adjudicated the Veteran's claim in January 2012.  The Veteran's claim for an increased rating for his service-connected degenerative disc disease status post L4-L5 fusion was denied.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's attorney and VA's General Counsel filed a Joint Motion requesting that the Court vacate the Board's decision.  The Joint Motion also requested that the Court remand the case to the Board for further development and re-adjudication in accordance with the directives of the August 2012 Joint Motion.  

The Court granted the Joint Motion in August 2012 and returned the case to the Board.

The Board wrote to the Veteran in October 2012.  He was advised that the case was returned to the Board by the Court.  He was further advised that he had 90 days to submit additional evidence and/or argument in support of his claim.  

The Veteran submitted additional evidence in support of his claim that was received at the Board in November 2012.  The Veteran declined to waive consideration of the evidence by the agency of original jurisdiction (AOJ) in the first instance.  He asked that his case be remanded to the AOJ.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, the Board previously denied an increased rating for the Veteran's service-connected degenerative disc disease status post L4-L5 fusion in January 2012.  The Veteran appealed the decision and it was vacated by the Court in an order that granted a Joint Motion to vacate.

The Joint Motion contended that the Board had not provided adequate reasons and bases for why a separate neurological rating for lower extremity radiculopathy was not warranted for the Veteran's disability.  In that regard, the Joint Motion cited to several pieces of evidence that, allegedly, provide possible evidence of radiculopathy.  

For example, a June 2008 treatment note shows that the Veteran suffered from sciatica which altered his gait. R-105.  In the November 2006 VA examination, the examiner noted that although the Veteran did not report radicular pain, the right patellar reflex was absent.  R-161-62.  An April 2007 letter from the Veteran's doctor noted that, although there were no neurologic findings, the Veteran exhibited pain radiating into his left leg upon performing the straight leg raising maneuver. R-122.  Most recently, the Veteran's treating physician submitted a statement showing that the Veteran suffered from persistent back pain and lower extremity sciatica. R-544.

Joint Motion for remand.  (p.2).

As to the April 2007 letter from the Veteran's doctor, C. Behrens, M.D., the Joint Motion failed to provide a complete review of the doctor's letter.  She noted that nerve conduction velocity (NCV)/electromyography (EMG) studies of the lower extremities had been done and reported as normal.  She also stated that she saw no neurological findings and believed the Veteran's condition was stable.  Her reference to pain radiating into the left leg must be addressed by a physician as to whether, in light of the other evidence of record, it represents radiculopathy.

In addition, the above quoted entry from the Joint Motion cites to a June 2008 treatment record that is not further identified as private or VA.  In any event, although this entry apparently was considered to be part of the record on appeal before the Court, the actual entry is not part of the claims folder before the Board at this time.  It could be that the wrong date for the treatment record was cited; however, as the document can be readily retrieved from the record on appeal, that avenue must be pursued to ensure the Board reviews evidence relied on in the Joint Motion.

On remand, the VA General Counsel's attorney that was signatory to the Joint Motion should be contacted with the record page citation so that the document can be identified and copied from the record on appeal and included in the claims folder.  

The Board notes that there are no VA treatment records for the Veteran in Virtual VA.  The latest VA treatment records, relating to the Veteran's back, in the claims folder, are dated in 2007 with the exception of an outside VA neurological consult by R. Kesler, D.O., from December 2009 and January 2010.  On remand, the RO must obtain all outstanding VA treatment records to ensure the record is complete in that regard.

Also as noted, the Veteran submitted additional evidence that was received at the Board in November 2012.  The evidence consists of letters from three different physicians.  A letter from L. King, III, M.D., from October 2012 informs that he was treating the Veteran for neurologic issues to include a history of right cerebral infarction due to large vessel disease and right internal carotid artery occlusion.  He said the Veteran was also being evaluated for bilateral lower extremity paresthesias due to findings consistent with sensorimotor peripheral neuropathy of the lower extremities.  Dr. King said the condition was identified on neurodiagnostic testing.  No records from Dr. King were provided.  Nor did Dr. King identify whether he had done the testing and made the diagnosis of peripheral neuropathy or whether the diagnosis was related to the Veteran's service-connected back disability.  

Another statement was received from D. E. Fairleigh, M.D., that was dated in October 2012.  He had also provided a statement in support of the Veteran's claim in April 2011.  Dr. Fairleigh noted that the Veteran was status post lumbar spine fusion and had developed some adjacent level disc disease with degenerative changes and radicular symptomatology.  He said the Veteran required anticonvulsants to help with lower extremity neuropathic symptomatology.  He did not further define "neuropathic symptomatology."

The third letter from A. Hunt, M.D., was dated in November 2012.  Dr. Hunt said the Veteran was being treated for multiple medical conditions that included neuropathy, impaired fasting glucose, cervical radiculopathy, hypertension and hyperlipidemia.  She listed the Veteran's medications and these included medication used to treat diabetes mellitus.  In light of this information, it is not clear whether the neuropathy that has been referenced by Dr. King and Dr. Hunt is related to the Veteran's service-connected back disability, diabetes, or has another etiology.

The additional evidence submitted by the Veteran appears to relate to peripheral neuropathy as opposed to radiculopathy that is associated with his service-connected back disability.  However, that is a medical question that must be addressed by way of another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should incorporate the contents of any temporary folder into the claims folder before conducting any development action.

2.  RO should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA, private, or military (retired healthcare), who may possess additional records pertinent to his claim.  The RO should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

In particular, the records from the three physicians that submitted letters on behalf of the Veteran in November 2012 should be obtained.  Dr. King stated in his letter that neurodiagnostic testing had been done that showed peripheral neuropathy of the lower extremities.  The records from Dr. Hunt and Dr. Fairleigh would be beneficial in evaluating the status of the Veteran's neuropathy in his lower extremities as well.  

3.  The RO should contact the VA General Counsel office of the attorney who signed the Joint Motion for remand.  The attorney should be asked to provide a copy of the specific June 2008 treatment entry identified in the Joint Motion.  The document was listed as included in the record on appeal with an assigned page number of R-105.

4.  Only upon completion of the above development the Veteran should be afforded a VA examination to assess the status of his service-connected degenerative disc disease status post L4-L5 fusion.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  All results of any such studies, tests, or evaluations must be included in the examination report.

The examiner is advised that the Veteran contends that the evidence supports a finding of a separate neurological component of his back disability.  Therefore, in addition to the required findings to assess the service-connected disability, the examiner is requested to provide an opinion as to whether the Veteran's degenerative disc disease status post L4-L5 fusion is characterized by an identifiable and separate neurological component.  In doing so, the examiner is asked to consider whether a separate neurological component has existed from the time of the Veteran's claim in September 2006 to the present.

If another nonservice-connected disability such as a cerebral infarction, diabetes or peripheral neuropathy is causing neurologic symptoms, this should be explained in detail.  The extent of any such disability should be described in terms consistent with criteria used to evaluate neurologic impairment.  The report of examination should include the complete rationale for all opinions expressed.

5.  The RO must ensure that the medical examination report and opinions comply with this remand and the questions presented in the request.  If the report and/or opinions are insufficient, they must be returned to the examiner for necessary corrective action, as appropriate.

6.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL D. MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


